Title: Memorandum of Expenses in Philadelphia, [June 1798]
From: Jefferson, Thomas
To: 


          
            [June 1798]
          
          
            
              Expences. Philada.
              
              
            
            
              Dawson gives for 2. furnished rooms on the second floor in 8th. street 7. Doll. a week, without board. Innes & his son give 14. D. a week for board & 2. excellent rooms furnishd. at mrs Lawson’s 4th. street. 2 very good rooms therefore genteely furnished, without board may be said
              10.
            
            
              Bossèe (5th. street) will furnish a soupe, 2 dishes of meat [entrées] (of which one may be Bouillie if desired) & 2 dishes of vegetables [] for one person 2. D. a day, per week
              14.
            
            
              2 ℔ butter .50 7 ℔ bread .50 coffee .18 sugar .18
               1.36
            
            
              2. servants. board
              5.
              
            
            
                wages for 1. of them, being extra.
              2.50
               7.50
            
            
              
              
              32.86
            
            
              I pay Francis for rooms, & board for self & servt.
              30.
            
          
        